﻿1.	  I congratulate you, Mr. President, on your election to that august office. Your long association with the United Nations and your experience give us hope that during your tenure the Organization will gain strength. We are glad also to see the Secretary-General by your side. His analysis of the current world situation deserves serious reflection. We wish success to his patient and untiring labour in the cause of world peace.
2.	I welcome our newest Member, St. Kitts-Nevis.
3.	I am here on a quest of peace and co-operation. I have the privilege of addressing the Assembly not only on behalf of the people of India, one of the founder Members of the United Nations, but also on behalf of 100 other members of the Movement of Non-Aligned Countries, which met at New Delhi in March at the Seventh Conference of Heads of State or Government of Non-Aligned Countries and renewed their pledge to work for a world which would not be driven by distrust and hatred and for a truly international community where nations would grasp hands of friendship across geographical frontiers.
4.	For the last 20 years the non-aligned have customarily met once in three years, and the Chairperson has reported to the United Nations. Firm faith in the United Nations is central to the non-aligned. All members of the Non- Aligned Movement are Members, current or potential, of the United Nations. However, the United Nations is an institution, the non-aligned group a movement. The United Nations is, or ought to be, a forum for solving disputes; the Non-Aligned Movement eschews discussion of bilateral problems. But the aim is the same: to maintain peace by removing the sources of tension and to bring out the humanity in human beings.
5.	At the New Delhi Conference we adopted a comprehensive statement on the economic and political state of the world. Our views were summed up in what has now come to be called the New Delhi Message. The final paragraph says:
"The crisis which confronts our civilization today is unprecedented in history. Great tasks call for wise decisions. We appeal to the great Powers to give up mistrust, engage in sincere, forward-looking negotiations in a spirit of shared good faith to reach agreement on various disarmament measures and to find a way out of the deepening economic crisis which threatens all of us. United, the members of the Non-Aligned Movement are prepared to do everything in their power to assist in this process. The earth belongs to us all- let us cherish it in peace and true brotherhood, based on the dignity and equality of man." I am here to give this message to the entire world.
6.	When the non-aligned plead with the aligned to give up confrontation and conflict, it is not out of any presumption. We are only too keenly aware of our own weaknesses, of the unnecessary discords and disputes between ourselves. But, being militarily weak, we do not have to find justification for strength. We are familiar with pain and suffering, we do not want them to increase anywhere. Our plea for peace is not out of superior virtue but because peace is indispensable, because humankind now has the choice, the knowledge and the power to prevent the calamity of extinction.
7.	Scientists, scholars and some notable soldiers have vividly described the outcome of a future nuclear war. Imagine a hundred or a thousand Hiroshima at one time. Imagine a world with nowhere to hide and perhaps nobody left to hide. As more and more people in all countries comprehend the full implications of the monstrous stockpiles of nuclear death, peace movements grow in number and beyond political ideology, driven by peoples' inmost urge to live. We can all live only if we all combine in the struggle for peace.
8.	Some quarters believe that nuclear armaments can be controlled, and deployed with exact calculation of cost- effectiveness. Equally frightening is the preparation and willingness to use other deadly chemical, biological and other such devices. Even more disturbing is the talk in depersonalised terms of using outer space for future wars.
9.	This relentless search for ever increasingly barbaric weapons systems is undertaken in the name of security. India and other non-aligned countries are convinced that only general and complete disarmament can provide real and enduring security. Nuclear-weapon Powers owe it to humanity to renounce the use or threat of use of nuclear weapons in any situation whatever. As a first step they should resume negotiations for disarmament and ban the production and testing of all nuclear weapons.
10.	In four days we shall celebrate Mahatma Gandhi's one hundred and fourteenth birthday. There is renewed awareness of the continued relevance of his message of non-violence and tolerance. He said:
"Man as animal is violent, but as spirit is non-violent. The moment he awakes to the spirit within he cannot remain violent. Either he progresses towards non-violence or rushes to his doom. That is why the prophets and avatars have taught the lessons of truth, harmony, brotherhood, justice—all attributes of nonviolence."
11.	The other major theme of the non-aligned is development. We are largely poor and technologically backward. Even the handful of the rich amongst us are not technologically self-reliant. Most of us have become free from colonial rule only in the last 35 years. Our national freedom is new; our national unities need to be consolidated. Freedom itself releases long-pent-up hopes and yearning for rights. In this age of instant globe-encircling information technology, the media dazzle eyes and fill ears with images and reports of affluence. Even the modest expectations of our peoples are far beyond our present means. Besides, we are hard put to preserve our independence because of the many economic, political and military pressures.
12.	The present world economic order is based on domination and inequality. The basic aim of the programmes of action drawn up at New Delhi was to strengthen the economies of weak nations. We outlined a mechanism to pool our own technological resources, a South-South dialogue as a supplement to the North- South one. We also indicated some immediate measures, the most important of which was the convening of a conference on money and finance for development. To help developing countries is not mere largesse. It will directly benefit the industrialized because development in Asia, Africa and Latin America, and the enlargement of their incomes by removing obstacles to their export, will absorb industrial goods and machinery from advanced countries, stimulate economic activity and ease their unemployment problem. What better investment can the North make in its own future than by turning today's deprived of the South into tomorrow's consumers?
13.	Existing international institutions and those who have headed them have done valuable work, but these bodies are not wholly representative, nor do they reflect the changes that have occurred in the international economy. No country or set of countries is without dilemmas. The affluent ones which follow market economies have problems of production, unemployment and currency instability. Industrialized countries with planned economies, which do not formally belong to the international monetary system but participate in the global activities of commerce and technological exchange, also face problems of production and renovation. We the developing are caught between the inadequacies of internal and external resources. All these are parts of one global crisis. There is no way out except through dialogue among us all. Each country, however powerful, has more to gain by accommodation and co-operation than by withdrawal into individual isolation or adoption of policies to maintain the solidarity of the strong. That is why we advocate a new international economic order based on equality and justice. Unfortunately, over the past three years the procedural hurdles to the launching of global negotiations have not been overcome.
14.	The advanced countries have held consultations regarding their own problems and the accumulated burdens of the economically weakest. Nothing concrete has emerged. Intentions are offset by supposed domestic compulsions. The Summit of Industrialized Nations at Williamsburg in May and the sixth session of the United Nations Conference on Trade and Development in June and July have shown up once again the fear of the unfamiliar, of lowering easy, safe, existing protective barriers and releasing restrictive rules. Why should these countries be afraid of the demands of the weak? It is time for bolder moves in trade and in financial and technological cooperation and a daring new initiative to eliminate global poverty by the end of the century. The demand of the developing countries for a North-South dialogue is all too often seen as yet another plea of the have-nots which has to be resisted by the haves. The world today is too complex for such a simplistic division. Political independence is not an end to problems, but only a recognition of the realities of governance in adverse circumstances.
15.	Ideas and initiatives come through discussion, through collective counsel. At New Delhi the non-aligned felt the universal need for further communication and more informal discussions with one another, hence the suggestion that the current session of the General Assembly could be an occasion for heads of State or Government leaders of the developing and the developed countries, the non-aligned and the aligned, the North and South, West and East of common parlance, to be together for just a few days to think and talk about the great problems of peace and security, disarmament and development. We expect no dramatic results, but the immensity of our challenges calls for persistence. Every attempt may take us just a little further in promoting a climate of peace.
16.	It is gracious indeed of so many heads of State and Government to listen to this call of the Movement of Non- Aligned Countries. We are having informal meetings individually and collectively, joined by the President of the General Assembly and the Secretary-General. Could 1983 mark a watershed in the history of the United Nations? This great world body was founded as a group of nations united in a wartime alliance. With the entry of newly freed countries, the end of the decade saw its expansion into a much bigger body. The next 30 years have brought about near universality in its composition. Today, because of the unique authority entrusted to it in controlling military crises through its instruments and its influence on social and economic developments through its various specialized agencies, the United Nations is an integral part of the lives of nations and individuals. It has not yet come near the beginnings of a global approach. Its progress has to be halting and tentative, sometimes unavoidably ineffectual in facing up to immediate problems, because of the very nature of its origin and institutional structure, particularly the ideological divide, which was not envisaged by those who drew up the Charter. It is our task to improve this institution to make it capable of facing difficulties which were not foreseen 40 years ago.
17.	Some issues arouse intense feeling in individual nations, others our common indignation. One such is the persistence of racialism. How can the denial of freedom to the majority of the people of South Africa and the people of Namibia be condoned? I affirm our total support for the freedom struggle of the people of Namibia, under the leadership of the South West Africa People's Organization [SPK4PO], and to the Governments and peoples of the front-line States, which have to endure pressure and provocation. Almost my own first conscious thoughts were admiration for those who fought for freedom and concern for those who suffered. Nelson Mandela, a flaming symbol of freedom, and many others are behind prison bars, but their voices cannot be stilled; they resound the world over.
18.	The turmoil in West Asia remains the most serious threat to peace. Driven from their homes, the Palestinian people are in physical and mental agony. We support the valiant efforts of the Palestine Liberation Organization [PLO] to secure their legitimate rights. The occupation of the land of others will not guarantee Israel's security. The Palestinians must be masters in their home, and all States of the region should live within secure international frontiers. The voice of the non-aligned spoke out firmly at the New Delhi summit for a peaceful settlement which ensures justice. This call was endorsed and reaffirmed by the International Conference on the Question of Palestine, held at Geneva in August and September. All parties concerned should begin the process of reconciliation.
19.	The sufferings of the people of Lebanon, caused by the intervention of foreign forces, have been of great concern to all of us. Here again, the Israeli aggression triggered the crisis. We are relieved to learn of the ceasefire, which we hope will be maintained. All foreign forces should be withdrawn and the territorial integrity and sovereignty of Lebanon should be respected by all.
20.	The crisis in Central America must be urgently defused. We should demand and support efforts to create a climate of negotiation without external interference. India and the other non-aligned countries have welcomed the peace initiatives of the Contadora Group.
21.	The non-aligned have always stood for non-interference and non-use of force. The complex situation in Afghanistan can be solved only on the basis of these twin principles. We fully support the representative of the Secretary-General in working for a solution which takes into consideration the concerns of all the involved parties. The tragic and wasteful Iraq-Iran war harms both countries. Conflicts in other regions also, including Kampuchea, admit only of political solutions.
22.	Militarily, today's leading countries are incomparably more powerful than in the days when a single gunboat could silence and immobilize millions. The weak are not so weak, nor the strong so strong. The essence of the concept of non-alignment is peaceful coexistence and the promotion of constructive co-operation. The "non" in non-alignment relates to the importance of resisting attitudes of irreconcilable hostility. The positive aspects are the desire for friendship with other nations irrespective of patterns of government—which are their own business —and to strengthen the fabric of our own nations.
23.	In India we work for self-reliance in action and self- respect in thought, which Bertrand Russell called "the better half of pride". But this pride is for human achievement and human potential. Its justification would be our ability to discern the future beyond the gloom of the present.
24.	The safety of the weak is the strength of the strong. That is why the weakest and the poorest amongst us, within each society and in the international community, must be shielded from the inclemencies of the international climate. Continued disparities also aggravate political tensions and lead to instability. The strong, with the help of the rest of the international community, can think of measures to contain the enormous destructive potential which gives them illusions of strength but whose very power is troublesome. It is a welcome sign that the two most powerful nations are engaged in negotiations on vital strategic matters and have not allowed even serious incidents to deflect them. The myriad other problems concerning the environment, the optimum utilization of the resources of our planet and the reorganization of political and economic systems at the global and State levels need our co-operative endeavours.
25.	The Industrial Revolution gave a major turn to history. Out of it emerged industrial capitalism and, as a reaction to it, Marxism in its various forms. Together these have given rise to the great social upheavals of our time. The two have followed different paths but their ethos is basically materialistic. All that begins must end. And the seeds of the ending are present from the very beginning. What we have witnessed—the two world wars, the possible approach of a third, so much more destructive and disastrous, and the struggle for power—are the end of the road for the existing order of competing systems. Out of this chaos a new order is struggling to be born. This is our last chance of appealing to the old and entrenched not to infect the new with its diseases: neocolonialism, monopoly, economic oppression, class divisions and big-Power politics, as well as the idea that power is invincible and can feed on itself, with militarization as the ultimate tool.
26.	For us, the non-aligned, and for all who are deeply concerned with the future of humanity, the question is whether we help the birth of this new creation or throttle it before it can draw breath. The matter is not simple, because history has proved time and again that ideas and movements can be obstructed, but not stopped. How long can a few pockets of affluence continue to exert influence on the large populations, the natural resources, the cultural strength of the others? How long can allies and supporters, who may not have a base in their own countries and who are not in tune with the changing times, be perpetuated? You cannot kill an idea by killing its adherents. The newborn will not die; the birth can be delayed but the cost will be much higher and the affluent will have to pay. When peaceful change is thwarted, violent upheaval occurs. Previously, the end of a civilization brought destruction and trauma in its trail. If we keep to past trends, we too will be engulfed by circumstances. But today we have the opportunity, which may well be the first in human history, for humankind to bridge the transition from the old to the new in a conscious way, to build a new era, to move together to a new future.
27.	The barriers which have been put up to shut out the new are the different faces of colonialism—economic, technological and the powerful weapons of food and information. These are the walls at which we raise our voices. That is why we lay stress on a new economic order, a new information order, preserving cultural identities. Walls do not move and can be got around.
28.	Vast knowledge and technological advances concentrated in the hands of a few can lead to a new type of oppression, the barbarity inherent in technological excellence when it is monopolized by the powerful and used for their ends. What just a few years ago were considered as interesting fantasies are today perilously close to the facts of contemporary living. Brainwashing is not confined to any one system or one part of the world, to say nothing of the other cruelties of deprivation.
29.	The shape of this new order is not clear. What form the future will take is being moulded right now by our actions. When I speak of the new order, I am not talking merely of more effective and more widespread use of technology, however dramatic it may be, of which we read so much and about which there are many prognoses. I speak of entirely different thought processes and emotional reactions m the use of technology. We must imbue technology with deeper understanding of the difficulties of others and ensure protection against any further technological colonialism. The new order cannot be confined to the economic or social or cultural. It must encompass all of these and yet be much larger. We must create a new international order of humanity, where power is tempered with compassion, where knowledge and capability are at the service of all humanity.
 

